UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. HUNT FOR TRAVEL, INC. (Exact name of registrant as specified in charter) Nevada 333-169802 27-1497347 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employee Identification No.) 90122 Hoey Road Chapel Hill, NC 27517 (Address of principal executive offices) (919) 889-9461 (Registrants telephone number, including area code) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the SecuritiesExchange Act of 1934during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “large accelerated filer”, “accelerated filer” and "smaller reporting company"in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated Filero(Do not check if a smaller reportingcompany)Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes xNoo 6,887,500shares of Common Stock issued and outstanding, as of as of April 29, 2011: HUNT FOR TRAVEL, INC. FORM 10-Q March 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4. Control and Procedures 12 PART IIOTHER INFORMATION Item 1. Legal Proceedings 13 Item 1A Risk Factors 13 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3. Defaults Upon Senior Securities 13 Item 4. (Removed and Reserved) 13 Item 5. Other Information 13 Item 6. Exhibits 13 SIGNATURE 14 PART I FINANCIAL INFORMATION Item 1. Financial Statements HUNT FOR TRAVEL, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 2 CONDENSED BALANCE SHEETS AS OF MARCH 31, 2011 (UNAUDITED) AND AS OF JUNE 30, 2010 PAGE 3 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2011, THE THREE MONTHS ENDING MARCH 31, 2010, THE PERIOD DECEMBER 15, 2009 (INCEPTION) TO MARCH 31, 2, 2009 (INCEPTION) TO MARCH 31, 2011 (UNAUDITED) PAGE 4 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM DECEMBER 15, 2009 (INCEPTION) TO MARCH 31, 2011 (UNAUDITED) PAGE 5 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2011, AND THE PERIOD DECEMBER 15, 2009 (INCEPTION) TO MARCH 31, 2010,AND FOR THE PERIOD DECEMBER 15, 2009 (INCEPTION) TO MARCH 31, 2011 (UNAUDITED) PAGES 6- 9 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1 Hunt For Travel, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS March 31, 2011 June 30, 2010 (Unaudited) Current Assets Cash $ $ Accounts Receivable, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ TotalLiabilities Commitments and Contingencies - - Stockholders' Equity /(Deficiency) Preferred stock, $0.0001 par value; 5,000,000 shares authorized, none issuedand outstanding - - Common stock, $0.0001 par value; 100,000,000 shares authorized, 6,887,500 and 6,865,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed unaudited financial statements. 2 Hunt For Travel, Inc. (A Development Stage Company) Condensed Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended For the period from December 15, 2009 (inception) to For the period from December 15, 2009(inception) to March 31, 2011 March 31, 2010 March 31, 2011 March 31, 2010 March 31, 2011 Revenue $ Operating Expenses Professional fees $ $ General and administrative Total Operating Expenses Loss from Operations ) Other Expense Interest Expense - ) Total Other Income / (Expense) - net - ) LOSS FROM OPERATIONS BEFORE INCOME TAXES ) Provision for Income Taxes - NET LOSS $ ) $ ) $ ) $ ) $ ) Net Loss Per Share- Basic and Diluted $ ) $ ) $ ) $ ) Weighted average number of shares outstanding during the year/period - Basic and Diluted See accompanying notes to condensed unaudited financial statements. 3 Hunt For Travel, Inc. (A Development Stage Company) Condensed Statement of Changes in Stockholders' Equity For the period from December 15, 2009 (Inception) to March 31, 2011 (Unaudited) Deficit Preferred Stock Common stock Additional accumulated during the Total paid-in development Stockholders' Shares Amount Shares Amount capital stage Equity Balance December 15, 2009 - $
